Citation Nr: 0841113	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for substance abuse 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In February 2007, the Board remanded these two issues for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


REMAND

The Board is remanding the right leg issue for a VA 
examination and medical opinion, as the evidence of record, 
while suggestive of a current right leg disability, does not 
provide a clear diagnosis or an adequate description of the 
resulting impairment.  The substance abuse disorder issue is 
also being remanded because it is a secondary claim and is 
contingent on the existence of a service-connected disorder.  

The Board notes that these issues were previously remanded 
for a medical opinion; however, while the resulting opinion 
is nominally compliant with the remand instructions, it does 
little to resolve the question at issue.  

To summarize the pertinent facts, service treatment records 
establish that the veteran suffered a contusion of the right 
knee as a result of an automobile accident in June 1975.  
However, those records do not establish any chronic 
disability as a result.  Post-service, a VA examination was 
conducted in January 2004.  The examiner noted, "a history 
of contusion to the right knee while in the service."  The 
examiner reported range of motion as being from 0 to 135 
degrees, but did not state whether this was abnormal or 
represented residual disability from the in-service 
contusion.  Otherwise, the examination included only normal 
findings.  The examiner reported his diagnostic impression 
as, "[c]ontusion to the right knee with range of motion as 
described above."  

A supplemental opinion provided by the January 2004 examiner 
in June 2008 simply states that, "[t]here is documentation 
of contusions to the knee after a motor vehicle accident and 
this occurred in 1975.  Based upon this evidence, it is at 
least as likely as not the contusion to the right knee 
occurred while in the service.  This is based upon the 
medical evidence at hand."

There is of course no question that the veteran sustained a 
contusion to his right knee in service.  However, an injury 
or disease in service is not sufficient of itself to support 
a grant of service connection.  There must be a current 
disability.  Here, it is still unclear whether there is in 
fact any current residual disability from the in-service 
contusion.  If there is a current disability, the January 
2004 examiner did not describe it.  His diagnosis of a 
contusion is rendered inconclusive by his prior reference to 
a "history of contusion" and his failure to describe any 
current residuals of that contusion.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his right leg during the period of this 
claim or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded a 
VA examination by a physician qualified to 
determine the nature and etiology of any 
currently present disorder of the right 
leg.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

The examiner should elicit from the 
veteran all complaints pertaining to the 
right leg, and should identify all 
currently supported diagnoses pertaining 
to those complaints and all objective 
findings that support the diagnoses.  

For each diagnosis identified, if any, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that such diagnosis is 
etiologically related to the veteran's 
service.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified; but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


